Citation Nr: 1630872	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-27 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma 


THE ISSUE

Entitlement to waiver of recovery of an overpayment of $10,820.90 for the purpose of educational assistance pursuant to Chapter 33, Title 38, of the United States Code benefits.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to July 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision on Waiver of Indebtedness by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to a waiver of the recovery of an overpayment for VA Chapter 33education benefits in the amount of $10,820.90.  


FINDINGS OF FACT

1.  The Veteran is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment. 

2.  The Veteran received VA Chapter 33 educational assistance benefits that he was not entitled to receive; any VA fault in the creation of this debt is outweighed by the fault of the Veteran. 

3.  Withholding of benefits or recovery would not nullify the objective for which benefits were intended because the Veteran was not entitled to them when he received them, and the Veteran would be unjustly enriched if the benefits were not recovered because failure to make restitution would result in unfair gain to the Veteran for the same reason.

4.  The Veteran did not change his position to his detriment and reliance on these VA benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation.

5.  Recovery of the overpayment would not deprive the Veteran of basic necessities.


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of $10,820.90 for the purpose of educational assistance pursuant to Chapter 33, Title 38, of the United States Code benefits have not been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  However, the VCAA does not apply to the issue at hand.  See Barger v. Principi, 16 Vet. App. 132 (2002); see generally Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000).  

Waiver

The Veteran has been awarded Chapter 33 benefits and has received educational assistance benefits under that program.  

Chapter 33, Title 38, of the United States Code benefits were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Title V of the Supplemental Appropriations Act of 2008, Pub.L. 110-252 which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009 with updates that were subsequently made.  

The Post 9/11 Veterans Educational Assistance Act of 2008 represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The provisions of the Act were codified at 38 U.S.C.A. §§ 3301-3324, with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770.

VA regulations provide, generally, that an individual may establish eligibility for Chapter 33 educational assistance based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge.  Under the provisions of Chapter 33, an individual who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees) paid directly to the institution of higher learning, a monthly housing stipend, and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs.  38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.

Educational assistance is provided at various benefit levels determined by the amount of time spent in active duty service.  Because the Veteran served at least 36 total months, he has been entitled to 100 percent of the benefit.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. §§ 21.9520, 21.9640.

Chapter 33 benefits also includes a Basic Housing Allowance (BHA).  See 38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.

If an individual withdraws from a course for the first time, VA will consider whether mitigating circumstances exist with respect to the withdrawal of a course or courses totaling no more than six semester hours or the equivalent.  38 C.F.R. § 21.9320(b).  If the eligible individual, for reasons of other than being called to active duty service, withdraws from all courses or receives all non-punitive grades and, in either case, there are no mitigating circumstances, VA will terminate educational assistance effective the first date of the term in which the withdrawal occurs or the first date of the term for which non-punitive grades are assigned.  38 C.F.R. § 21.9320(c).

Chapter 33 benefits are reduced or terminated when an individual is on active duty; the BHA is terminated at the end of the month during which the active duty status occurred and the book stipend is terminated the last day of the period covered by book stipend payment.  See 38 C.F.R. § 21.9630(n).  

As noted, the Veteran was awarded Chapter 33 benefits at the 100 percent rate.  He enrolled at the University of Phoenix and was paid benefits for his enrollment.  He was also paid BHA and book stipend allowances.  In May 2011, the Veteran returned to active duty.  The Veteran notified VA and his VA benefit payments were stopped as of May 9, 2011.  However, the Veteran did not notify the education benefits department.  The RO determined that since he was on active duty, he was not entitled to receive the BHA allowance.  Beginning October 1, 2011 (the first day of the month following the August 2, 2011 enrollment) and continuing through October 8, 2013 (the end of the term in question), the Veteran received a BHA totaling $9391.65 as well as a book stipend totaling $125.  He was not allowed to receive these funds as he was on active duty.  The Veteran also enrolled in two terms from May 28 2013 to June 25, 2013, and from July 30, 2013 to August 27, 2013.  He was paid a total of $1304.25 for these terms, but he withdrew from classes and did not attend.  The overall amount of his debt is $10, 820.90.  The University of Phoenix confirmed the non-attendance.  

The Veteran seeks waiver of recovery of the overpayment of Chapter 33 education benefits in the amount of $10,820.90.  The Veteran asserts that VA is at fault in this case because he notified VA that he was on active duty.  He said that throughout his schooling process, it was not uncommon for him to receive some money for each class he attended.  So, his receipt of monies did not raise any concerns for him.  He said that at no time was he told that he was receiving a stipend or BHA benefits.  He also said that this whole collection process was inadvertently initiated by him when he contacted VA about his benefits.  He also indicated that a collection of this debt would result in undue hardship as his family had just reached a more comfortable level of living.  He also said that he has completed his Bachelor's degree, so he properly utilized the education benefits.  On his VA Form 5655, Financial Status Report, he stated that his monthly income exceeded expenses by nearly $700.  

There shall be no recovery of overpayment of VA benefits if it is determined that recovery would be against equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights. The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the appellant and the Government. 

The Veteran's request for a waiver of the overpayment was referred to the Committee.  In May 2014, the Committee considered the Veteran's claim for a waiver.  The Committee did not find fraud, misrepresentation, or bad faith in this case; however, the Committee determined that the Veteran was significantly at fault in the creation of the debt, there would be unjust enrichment if he was not required to repay the debt, and there would not be financial hardship on the Veteran if he had to repay the debt.  In sum, the committee found that it would be against the principles of equity and good conscience if the debt was not collected.  Thus, the request for a waiver of the recovery of the overpayment at issue was denied.  The Veteran appealed that determination.  

In cases where fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue has not been demonstrated, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  In making this determination, consideration is given to the following elements, which are not intended to be all-inclusive: (1) fault of debtor (where actions of the debtors contribute to the creation of the debt); (2) balancing of faults (weighing fault of the debtor vs. the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain to the debtor); and (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation).  See 38 C.F.R. § 1.965(a). 

As noted above, the Veteran received Chapter 33 education benefits after he went on active duty.  In addition, for classes dated May 28, 2013 to June 25, 2013 and from July 20, 2013 to August 13, 2013, there was a withdrawal of classes and nonattendance.  

The first and second elements to be addressed pertain to the fault of the debtor versus the fault of VA.  In this case, the Veteran contends that he was never told that he was receiving a BHA or book stipend allowances.  This is inaccurate.  A review of VA letters to the Veteran including those dated August 2012, October 2012, November 2012 and April 2013 show that he was repeatedly notified that he was receiving the BHA and book stipend.  The Veteran did in fact notify VA that he was going on active duty in a prompt manner.  He did not notify the education department; however, it was not unreasonable that he would believe that telling one VA department would be sufficient.  Nonetheless, he thereafter received payments that he was not entitled to receive.  Although he has stated that he was unaware that anything was amiss, the amount of the overpayment is significant and he should have been aware that he was receiving monies that he was not entitled to receive.  He has participated in VA's educational program and thereby should have been familiar with the program.  Thus, the Board does not find that his statements are reliable in his report of being completely unaware that he was receiving payments that he should not have been receiving.  Thus, the degree of fault on the Veteran's part is greater than VA's fault.  Moreover, to the extent that he also withdrew from classes or did not attend classes, he clearly knew that he should not be paid for those classes.  He has not put forth any mitigating circumstances.  The Veteran therefore bears primary fault in the creation of the overpayment at issue.

With respect to the third element, whether the Veteran would be subjected to undue hardship if the debt were recovered, his financial status report shows that monthly income exceeds expenses; as such, even though he feels that this would lower his family's standard of living, there is no financial hardship.  Further, as the overpayment of educational benefits is a valid debt to the U.S. Government, there is no reason that the Veteran should not accord the Government the same consideration that he accords his other creditors.  There is no evidence that the Veteran and his family would be deprived of their basic necessities of living.  

The fourth element of equity and good conscience also fails to support the waiver of overpayment in this case.  Again, the fourth element to be addressed is whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  Here, the Veteran was simply not entitled to receive the educational benefits in question when he was on active duty or when he withdrew from classes.  Also for consideration is whether a waiver of overpayment would cause unjust enrichment, the Board must contemplate whether failure to make restitution would result in unfair gain.  Here, the Veteran again clearly received benefits that he was not entitled to receive.  Thus, he would be unjustly enriched if he did not repay those benefits.  

The sixth element to be considered is whether reliance on VA benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor is there any evidence of such.  Thus, this sixth element does not support the Veteran's request for a waiver of overpayment. 

The record does not demonstrate any additional factors which should be considered in adjudicating the Veteran's claim for a waiver of the indebtedness, nor has the Veteran identified any such factors.  After weighing all of the enumerated factors, the Board finds that total recovery of the overpayment does not violate the principles of equity and good conscience.  Thus, waiver of the recovery of the debt of Chapter 33 benefits at issue is not warranted.  



ORDER

Entitlement to waiver of recovery of an overpayment of $10,820.90 for the purpose of educational assistance pursuant to Chapter 33, Title 38, of the United States Code benefits, is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


